DETAILED ACTION
This is responsive to the application filed 11 May 2020.
Claims 1-27 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation " the requirement of the vibration to digital converter to generate the input audio signal " in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Further, in parent claim 1, the digital converter is claimed as converting the input audio signal but not as generating it. The signal conditioning circuit will not be given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bundalo et al. (US PGPub 2019/0005953) in view of Lee (US PGPub 2011/0208520).
Claim 1:
Bundalo discloses a voice event detection apparatus, comprising: 
a vibration to digital converter configured to convert an input audio signal into vibration data (“the ADC may receive an analog audio input signal from the microphone, which it converts into a digital audio signal representative of the received analog audio signal”, [0011]); and 
a computing unit configured to perform a set of operations comprising: triggering a downstream module based on voice activity detection (VAD) (“the switch signal output by the voice detection circuit. Once activated, in some embodiments, the medium powered circuit may receive the digital audio signal from the low power circuit. In particular, a second memory buffer circuit and a wakeword detection circuit, both of which are resident in the medium powered circuit, may receive the digital audio signal from the first memory buffer circuit. The wakeword detection circuit may analyze the digital audio signal to determine whether a wakeword is present. If the wakeword detection circuit determines that a wakeword is present in the digital audio signal, the wakeword detection circuit may provide an additional switch signal that may lead to the portable electronic device becoming fully active”, [0012]).
Bundalo does not explicitly disclose performing the voice activity detection according to a sum of vibration counts of the vibration data for a number X of frames.
In a similar VAD system, Lee discloses a computing unit configured performing VAD according to a sum of vibration counts of the vibration data for a number X of frames (“A zero-crossing count type VAD algorithm may also be use. This type of VAD algorithm determines the presence of voice by counting the number of zero crossings per frame as an input audio signal fluctuates from positives to negatives and vice versa. A certain threshold of zero-crossings may be used to indicate voice activity.”, [0038]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of substituting Bundalo’s VAD with Lee’s because a zero-crossing count type VAD algorithm is an old and well-known VAD standard (Lee, [0038]).
Claim 2:
Bundalo in view of Lee discloses the apparatus according to claim 1, wherein the set of operations further comprises: dividing the vibration data from the vibration to digital converter into a plurality of frames (“number of zero crossings per frame”, Lee, [0038]).
Claim 3:
Bundalo in view of Lee discloses the apparatus according to claim 1, wherein the downstream module is at least one of a downstream software process and a downstream hardware component (Bundalo, [0012]).
Claim 4:
Bundalo in view of Lee discloses the apparatus according to claim 1, wherein the set of operations further comprises: counting values of the vibration data within a current frame to obtain a vibration count; and calculating the sum of the vibration counts for the number X of frames comprising the current frame (“A zero-crossing count type VAD algorithm may also be use. This type of VAD algorithm determines the presence of voice by counting the number of zero crossings per frame as an input audio signal fluctuates from positives to negatives and vice versa”, Lee, [0038]).
Claim 5:
Bundalo in view of Lee discloses the apparatus according to claim 4, wherein the operation of triggering further comprises: triggering the downstream module when the sum of the vibration counts is greater than a first threshold value (“A certain threshold of zero-crossings may be used to indicate voice activity.”, Lee, [0038]).
Claim 6:
Bundalo in view of Lee discloses the apparatus according to claim 5, wherein the operation of triggering the downstream module when the sum of the vibration counts is greater than the first threshold value further comprises: determining whether the input audio signal corresponds to a wake phoneme using a trained model when the sum of the vibration counts is greater than the first threshold value; and triggering the downstream module when the input audio signal corresponds to the wake phoneme.
Claim 7:
Bundalo in view of Lee discloses the apparatus according to claim 6, wherein the trained model is one of a support vector machine, a random forest and a convolutional neural network (Bundalo, [0047]).
Claim 14:
Bundalo in view of Lee discloses the apparatus according to claim 1, further comprising: a sound to electricity transducer for converting input sound waves into an electrical signal (“microphone”, Bundalo, [0011]); and a signal conditioning circuit coupled between the sound to electricity transducer and the vibration to digital converter for manipulating the electrical signal in compliance with the requirement of the vibration to digital converter to generate the input audio signal (not given patentable weight as noted above).
Claims 15-21 and 27:
Bundalo in view of Lee discloses a voice event detection method, comprising the step performed by the apparatus of claims 1-6 and 14 as shown above.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bundalo et al. (US PGPub 2019/0005953) in view of Lee (US PGPub 2011/0208520) and Applicant Admitted Prior Art (AAPA).
Claim 12:
Bundalo in view of Lee discloses the apparatus according to claim 1, wherein the vibration to digital converter is configured to convert the input audio signal into the vibration data according to a reference (internal) signal and a tolerance (external) signal (“The control logic 424 may combine the external and internal VAD signals by weighting them to produce the VAD output signal”, Lee, [0068]).
Lee does not explicitly disclose that the electrical reference and tolerance signals are voltage signals.
AAPA discloses that electrical signals are either current or voltage signals (“electrical signals S1 (voltage signals or current signals)”, [0027]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of representing Lee’s reference and tolerance signals as voltage signals because such representation is extremely old and well-known.
Claim 25:
Bundalo in view of Lee and AAPA discloses a voice event detection method, comprising the step performed by the apparatus of claim 12 as shown above.

Allowable Subject Matter
Claims 8-11, 13, 22-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose:
wherein the operation of determining comprises processing a group of audio feature values for the current frame, y groups of audio feature values for its immediately following q frames and (X-y-1) groups of audio feature values for its immediately previous (X-y-1) frames using the trained model configured to classify the input audio signal as either corresponding to the wake phoneme or not corresponding to the wake phoneme, where y is greater than or equal to zero as claimed; or
wherein the set of operations further comprises: training the trained model with a plurality of training examples, wherein each training example is associated with a feature vector and a single phoneme; each feature vector comprises X groups of audio feature values for the number X of frames; and each training example is labeled for either (a) the wake phoneme or (b) not the wake phoneme as claimed; or
wherein the operation of triggering further comprises: counting values of the vibration data within a current frame to obtain a vibration count; calculating the sum of the vibration counts for the number X of frames; and increasing the tolerance voltage when the sum of the vibration counts is greater than a second threshold value and a noise amount of the vibration data is greater than a third threshold value; wherein the third threshold value is associated with a time duration of each frame and a monitor period as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cason (USPN 6,249,757) discloses a system for detection of voice activity in a communications signal, employing a nonlinear two filter voice detection algorithm, in which one filter has a low time constant (the fast filter) and one filter has a high time constant (the slow filter). The slow filter serves to provide a noise floor estimate for the incoming signal, and the fast filter serves to more closely represent the total energy in the signal.
Shin et al. (US PGPub 2012/0130713) discloses a method of processing an audio signal according to a general configuration includes calculating, based on information from a first plurality of frames of the audio signal, a series of values of a first voice activity measure. This method also includes calculating, based on information from a second plurality of frames of the audio signal, a series of values of a second voice activity measure that is different from the first voice activity measure. This method also includes calculating, based on the series of values of the first voice activity measure, a boundary value of the first voice activity measure. This method also includes producing, based on the series of values of the first voice activity measure, the series of values of the second voice activity measure, and the calculated boundary value of the first voice activity measure, a series of combined voice activity decisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657